UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended:June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53816 KMP FUTURES FUND I LLC (Exact name of the Registrant as specified in its charter) Delaware 20-5914530 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 900 King Street, Suite 100, Rye Brook, New York (Address of principal executive offices) (Zip Code) (914) 307-7000 (The Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Smaller Reporting Companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox KMP FUTURES FUND I LLC INDEX TO QUARTERLY REPORT ON FORM 10-Q JUNE 30, 2013 Page PART I – FINANCIAL INFORMATION 3 Item 1. Condensed Financial Statements KMP Futures Fund I LLC 4 Condensed Statements of Financial Condition as of June 30, 2013 (Unaudited) and December 31, 2012 5 Condensed Schedules of Investments as of June 30, 2013 (Unaudited) and December 31, 2012 6 Condensed Statements of Operations (Unaudited) for the Three Months and Six Months Ended June 30, 2013 and 2012 7 Condensed Statements of Changes in Members’ Capital (Net Asset Value) (Unaudited) for the Six Months Ended June 30, 2013 and 2012 8 Notes to Condensed Financial Statements (Unaudited) 9-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II – OTHER INFORMATION 36 Item 1. Legal Proceedings 36 Item 1.A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 5. Other Information 36 Item 6.
